Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group I, Claims 1-10 are drawn to an optical line terminal, OLT, configured to communicate in an optical network with optical network units, ONUs, the OLT …  determining a fragmentation allocation for respective ONUs; and notifying, the respective ONUs, of the fragmentation allocation. Classified in H04J14/0245 (downstream transmission from an optical line terminal [OLT] to ONU). 
 
Group II, Claims 11-15 are drawn to an optical network unit, ONU, configured to communicate in an optical network with an optical line terminal, OLT, the ONU … receiving, from the OLT, fragmentation allocation for fragmenting one or more packets; processing the packets in accordance with the fragmentation allocation to obtain processed packets; and forwarding, to the OLT, the processed packets in accordance with the dynamic upstream allocation map. Classified in H04J14/0249 (upstream transmission from ONU-to-OLT or ONU-to-ONU).

The inventions of Groups I and II are related as subcombinations and disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. See MPEP § 806.05(d). In the instant case:

Group I is different because it requires an OLT performing the steps of: determining a fragmentation allocation for respective ONUs; and notifying, the respective ONUs, of the fragmentation allocation, not required by group II. Here, the OLT of Group I can communicate with another ONU as the OLT of Group I does not require the particulars of the ONU of Group II.  
 
Group II is different because it requires an ONU performing the steps of: receiving, from the OLT, fragmentation allocation for fragmenting one or more packets; processing the packets in accordance with the fragmentation allocation to obtain processed packets; and forwarding, to the OLT, the processed packets in accordance with the dynamic upstream allocation map, not required by group I.  Here, the ONU of Group II can communicate with another OLT as the ONU of Group II does not require the particulars of the OLT of Group I.  

The Examiner has required a restriction between these subcombinations. If the Applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  The Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(a) the prior art applicable to one invention would not likely be applicable to    another invention;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

The Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable upon the elected invention.

Should the Applicant traverse on the ground that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The Examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636